Petition for Writ of Mandamus Denied and Memorandum Opinion filed
June 30, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00450-CV



                       IN RE RENT-A-CENTER, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-70912

                         MEMORANDUM OPINION

      On May 27, 2015, relator Rent-A-Center, Inc. filed a petition for writ of
mandamus in this court, in which relator seeks mandamus relief as to the trial
court’s order denying its Motion to Abate and Compel Arbitration. See Tex. Gov’t
Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the petition,
relator asks this court to compel the Honorable Joseph “Tad” Halbach, presiding
judge of the 333rd District Court of Harris County, to either: (1) refer the issue of
arbitrability of the underlying proceeding to the arbitrator designated in the
arbitration agreement between the parties; or (2) abate the underlying suit and
compel the dispute to arbitration.

      To be entitled to mandamus relief, a relator must demonstrate that (1) the
trial court clearly abused its discretion; and (2) as relevant in the case under
review, that the relator has no adequate remedy by appeal. In re Reece, 341
S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). Section 51.016 to the Civil
Practice and Remedies Code provides that, in a matter subject to the Federal
Arbitration Act, a person may take an appeal to the court of appeals from the
judgment or interlocutory order of a district court under the same circumstances
that an appeal from a federal district court’s order or decision would be permitted
by title 9, section 16 of the United States Code. Tex. Civ. Prac. & Rem. Code
Ann. § 51.016. (West, Westlaw through 2013 3d C.S.). Title 9, section 16 of the
United States Code provides, in part, that an appeal may be taken from an order
denying an application to compel arbitration.      9 U.S.C. § 16(a)(1)(C).     The
arbitration agreement at issue, by its own terms, is subject to the Federal
Arbitration Act. We conclude that relator has not demonstrated that it has no
adequate remedy by appeal. See In re Smart Call LLC, No. 14-13-00225-CV,
2013 WL 1197900, at *1–2 (Tex. App.—Houston [14th Dist.] Mar. 26, 2013, orig.
proceeding) (mem. op.); In re Santander Consumer USA, Inc., 445 S.W.3d 216,
218–23 (Tex. App.—Houston [1st Dist.] 2013, orig. proceeding); In re Green Tree
Servicing, LLC, No. 04-12-00277-CV, 2012 WL 1744264, at *1 (Tex. App.—San
Antonio May 16, 2012, orig. proceeding) (mem. op.); In re Arrow Freight Mgmt.,
Inc., No. 08-11-00271-CV, 2011 WL 4506691, at *1 (Tex. App.—El Paso Sept.

                                         2
28, 2011, orig. proceeding) (mem. op.).      Thus, relator has not established its
entitlement to mandamus relief.

      Accordingly, we deny relator’s petition for writ of mandamus. Because we
deny relator’s petition for writ of mandamus, we also deny as moot relator’s
motion for temporary relief requesting a stay of the underlying proceedings.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                         3